Citation Nr: 1750912	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-34 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.L. Bernal, Associate Counsel



INTRODUCTION

The Veteran had active Army service from April 2004 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburgh, Florida.


FINDINGS OF FACT

1.  The Veteran's back disability is etiologically related to his active service.

2.  The occupational and social impairment from the Veteran's PTSD more nearly approximates occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  A back disability was incurred in active service.  38 U.S.C. § 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for a Back Disability

The Veteran has asserted that he has a back disability that is related to his active service.  Specifically, he reported that he first injured his back in an improvised explosive device (IED) attach in March 2006 and that he has continued to experience back pain since that time.  

A review of the service records conform that the Veteran was involved in an IED attach in March 2006 and that he continuously complained of back pain from that date until his medical discharge for his back disability in August 2007. 

Following his separation from service, the Veteran has presented a credible history of symptoms of a back disability since service.  At a February 2011 VA examination, the Veteran reported that he first injured his back during active service and that he had continued to experience ongoing back pain since that time.  He reported that he experienced painful motion of his back.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine. 

The Board acknowledges that DDD is not technically arthritis, a chronic disability subject to presumptive service connection under 38 C.F.R. § 3.309 (a).  However, DDD is a degenerative process nonetheless and should be considered in conjunction with arthritis.  Further, as noted, the Veteran has routinely complained of painful motion of his lumbar spine.  His complaints would result in at least a compensable rating for his lumbar spine disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).  

In sum, the Veteran was first shown to have back pain following an IED attack in March 2006.  He has competently and credibly reported a continuity of symptomatology since that time.  At a February 2011 VA examination, the Veteran was diagnosed with lumbar spine DDD and that disability has manifest to at least a compensable degree.  Therefore, the Board finds that the preponderance of the evidence supports the claim and that entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Entitlement to an Increased Initial Rating for PTSD

The Veteran asserts that the symptoms of his PTSD are worse than currently rated. 

At his March 2011 VA examination, the Veteran reported that since service he has experienced a compulsion to drink, depression, sleeplessness, night terrors, and avoidance of loud noises on an almost daily basis.  He reported that he only had a couple of friends, but that he did not really care to deal with people.  He reported that he rarely spoke to anyone and tended to spend most of his time alone.  He reported that he disliked attending social gatherings because he could not stand being in crowds.  He also reported that when he went out to restaurants, he could not sit with his back facing the door.  He reported that he liked to fish, but did not report any other leisurely pursuits.  The Veteran reported that he had worked full-time as a deputy sheriff since 2008.  He reported that he was doing ok at work and there was no indication he had any issues in his workplace as a result of his PTSD symptoms.  The Veteran reported that he was rarely happy.  He reported that he was uncomfortable around people of Middle Eastern descent.  He also reported that he was unable to watch any movies or anything else about way as it caused him to experience flashbacks. 

Upon mental status examination, the Veteran was noted to be fully oriented, well-groomed, friendly, and cooperative.  His mood was euthymic to mildly dysphoric with a full and active range of effect.  He denied any suicidal ideation, planning, or intent.  He did not exhibit delusions or hallucinations.  Attention, memory, and judgement were all noted to be within normal limits.  The examiner diagnosed chronic PTSD and assigned a Global Assessment of Functioning scale (GAF) score of 65.  

At a February 2017 VA examination, the Veteran reported experiencing depression, anxiety, and chronic sleep impairment.  He reported hypervigilance, exaggerated startle response, and problems with concentration.  The Veteran was not married and shared custody of his two children, aged 5 and 8.  He reported that he had one or two friends and that he was dating a woman who he had known for approximately one year.  He reported that she did not live with him, but was a frequent visitor and interacted with his children.  The Veteran reported that he remained close with his mother and step-father, but that he did not have a close relationship with his father and step-mother.  He reported that he attended church on occasion and that he had a dog that he loved.  The Veteran reported that he was working at the Federal Court House as a Special Deputy US Marshall.  He had been in that position for approximately one and a half years, and had worked as a deputy sheriff for 10 years prior.  The Veteran reported that he liked his job, but that at times it was a little boring and he dreamed of opening his own outdoor store.  The Veteran reported that he enjoyed hunting, fishing, and riding 4-wheelers.  

Upon mental status examination, the Veteran was noted to be neatly dressed and well-groomed.  He was alert and oriented to person, place, time, and circumstances; and his level of consciousness was non-fluctuating.  He maintained appropriate eye contact throughout the examination and was cooperative with the evaluation process.  There were no signs of psychomotor acceleration or psychomotor retardation.  His speech was within normal limits.  His mood was described as depressed and his affect was tearful at times, but appropriate to the content of the examination.  Thought processes were liner, logical, and goal directed.  There was no evidence of disturbances in thought processes, and he was not circumstantial or tangential.  There was no looseness of associations, flight of ideas, or dysperceptions exhibited.  He had no delusions or ideas of reference.  The Veteran denied homicidal and suicidal ideations.  Memory and concentration were within normal limits, judgment was intact, but insight was limited.  He reported that he experienced occasional panic attacks.  The examiner diagnosed PTSD and noted that the Veteran's symptoms were not severe enough to either interfere with occupational and social function or to require continuous medication for control.         

A review of the record shows that the Veteran receives treatment at the VA Medical Center for various disabilities, to include his PTSD.  However, a review of those treatment notes does not show the Veteran to have symptoms of his PTSD that are worse than those described at his VA examinations. 

The Board finds that the Veteran is not entitled to an initial rating in excess of 30 percent for his PTSD. However, the Board finds that there is no reasonable basis for concluding that the Veteran's PTSD was productive of social and occupational impairment that was worse than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At the February 2011 VA examination, while the Veteran's symptoms were noted to be chronic, they were not indicative of any sort of significant impairment.  He was able to maintain a relationship with his wife, had friends, and enjoyed fishing.  There was no indication that his PTSD symptoms impacted his ability to work.  At his February 2017 VA examination, the Veteran reported that he had been in a relationship with his girlfriend for approximately one year, that he had custody of his children half the time, and that he was able to maintain relationships with family members.  He did not have any difficulty functioning in the work place, and while he had changed jobs, it was not the result of his PTSD symptoms and he had an overall stable employment history.  Further, there is no indication from the record that the Veteran has any impairment in speech, judgement, or memory.  He does experience panic attacks, but they are infrequent and not debilitating.  His PTSD does not interfere with his ability to conduct activities of daily living or attend to his personal hygiene.  While he has reported some depression and anxiety, the symptoms are not significant.  Further, there is no indication from the record that the Veteran suicidal or homicidal ideations and he has not exhibited delusions or hallucinations.  Therefore, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 30 percent for PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).
   
Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a back disability is granted.

Entitlement to an initial rating in excess of 30 percent for PTSD is denied. 




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


